Citation Nr: 1517812	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1976 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office.  

The Board notes the supplemental statement of the case (SSOC) issued by the Appeals Management Center issued in April 2014 included the issue of service connection for skin cancer.  However, in the November 2013 decision, the Board denied service connection for a kidney condition and skin cancer.  Thus, these issues are no longer on appeal, and the inclusion of skin cancer in the April 2014 SSOC was erroneous.   

Although the Veteran has specifically claimed service connection for PTSD,           the record contains a diagnosis of adjustment disorder with depressed mood.  Accordingly, her claim has been expanded pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the claims on appeal.

The Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus in November 2013 for procurement of an examination.  The record reveals that the AOJ requested a hearing loss and tinnitus examination for the Veteran on January 23, 2014, and subsequently cancelled that request as the Veteran was out of state.  Despite the Veteran and her representative's subsequent requests to reschedule this examination when she returned to the state, the AOJ did not reschedule the examination.  The Board finds that there was good cause for the Veteran to request cancellation of the first examination.  Therefore, remand to reschedule the Veteran for the examination is warranted.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that it was also remanded in November 2013.  While the AOJ did procure relevant treatment records, it failed to issue an SSOC on this issue.  Thus, a remand of this issue is necessary.  Additionally, VA treatment records reflect that the Veteran was diagnosed with an adjustment disorder with depressed mood in November 2011.  Further, the Veteran's service treatment records reflect an entry in September 1976 wherein she complained of "extreme nervousness" and was assessed with situation reaction.  Accordingly, the low threshold of the McLendon standard has been met in this instance, and the Veteran should be afforded a VA mental disorders examination. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since October 2013.

2.  Schedule the Veteran for a VA audiological examination to address the claim for service connection for hearing loss and tinnitus.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is as least as likely as not     (50 percent probability or greater) that any current hearing loss disability or tinnitus arose in service or are causally related to service, to include noise exposure therein.  In rendering this opinion, the examiner should explain why the hearing loss disability and tinnitus are/are not merely a delayed reaction to the noise exposure in service.  A rationale for the opinions expressed should be provided. 

3.  Schedule the Veteran for a VA mental disorders examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  With respect to each diagnosed psychiatric disability (other than a personality disorder), the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the current psychiatric disability arose during service or is otherwise related to any incident of service, to include the finding of situational reaction noted in service in September 1976.  The examiner must explain the reasoning for the opinions provided.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




